Citation Nr: 0831417	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-30 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for chloracne, to 
include as secondary to exposure to Agent Orange, and for a 
low back disability (degenerative disc disease of the lumbar 
spine).

The issue of entitlement to service connection for a low back 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange.

2.  The veteran's chloracne did not manifest to a degree of 
10 percent or more within a year after his return from 
Vietnam, October 1966.  Additionally, the first clinical 
evidence of chloracne is dated more than 40 years after the 
veteran's separation from service, and there is no competent 
evidence relating the veteran's chloracne to his period of 
service or to any incident therein, to include exposure to 
herbicides.


CONCLUSION OF LAW

The criteria for service connection for chloracne have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Diseases which are associated with exposure to certain 
herbicide agents, including chloracne, will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§§ 3.307(a)(6)(ii); 3.307(d), 3.309(e) (2007).  Moreover, an 
appellant who does not meet the statutory criteria for 
presumptive service connection based on herbicide exposure is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309, 
314 (1993).
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran, who has been diagnosed with chloracne, contends 
that his skin disorder developed as a result of his exposure 
to herbicides during service in Vietnam.  Any veteran who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The 
veteran in this case served on active duty from July 1963 to 
July 1966, which included service in Vietnam from October 
1964 to October 1965.  Thus, he will be afforded the 
presumption of exposure to herbicides.  Significantly, 
however, in order to establish service connection for 
chloracne by presumption based on herbicide exposure, the 
condition shall have to become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  In this case, there is no clinical 
evidence of record showing a manifestation of chloracne to 
any degree within a year after the veteran's Vietnam service 
ended, or October 1966.  He is therefore not entitled to 
service connection for chloracne based on herbicide exposure 
on a presumptive basis.  38 C.F.R. § 3.307(a)(6)(ii).  

Nevertheless, service connection may still be granted based 
upon evidence demonstrating that the veteran's chloracne was 
incurred or aggravated in service.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000).  The veteran's service medical records 
dated reflect that on examination prior to his entry into 
active service in June 1963, he reported an episode of boils 
at age six.  He did not complain of any other skin problems.  
Clinical evaluation did not disclose any current skin 
abnormalities.  The veteran's service medical records are 
otherwise negative for any complaints, diagnoses, or 
treatment of chloracne or other skin disorders.  At the time 
of his June 1966 separation examination, the veteran again 
noted a history of boils.  However, no skin abnormalities 
were found on clinical examination.

The veteran's post-service medical records reflect that in 
September 2006, he told VA medical providers that he had 
suffered from a facial rash since his period of service in 
Vietnam.  The following month, the veteran underwent a VA 
Agent Orange examination, in which he reported that he had 
developed blackheads around his eyes beginning in 1965.  
Physical examination revealed a few, open comebones 
surrounding both eyes, with minimal acne scarring.  No skin 
inflammations or scarring were detected elsewhere on the 
veteran's face, chest, back, or hips.  The diagnosis was 
chloracne.  Significantly, however, the VA medical provider 
did not relate the veteran's chloracne to herbicide exposure 
or to any other incident from service.  Nor is there any 
other clinical evidence in the veteran's claims folder 
indicating a relationship between his chloracne and his 
period of active service.    

While the veteran asserts that he developed chloracne on his 
face in service, the first clinical evidence of symptoms of 
that disorder is dated in September 2006, more than 40 years 
after he left active service.  In view of the lengthy period 
between diagnosis of chloracne and the veteran's separation 
from service, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
However, in this case there is no clinical evidence of 
treatment for or complaints regarding chloracne during the 
veteran's period of active service or for many years 
thereafter.  Accordingly, the Board finds that a VA 
examination is not required in this case.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  Finally, there is no evidence 
establishing a medical nexus or any relationship between 
military service and the veteran's chloracne.  Thus, service 
connection for this condition is not warranted.

The Board has considered the veteran's assertions that his 
chloracne first manifested in 1965, while he was still in 
service.  Lay evidence is one type of evidence that the Board 
must consider when a veteran's claim seeks disability 
benefits.  38 C.F.R. § 3.307(b) (2007).  The veteran is 
competent to testify as to the presence of a post-service 
facial rash, and his testimony in that regard is considered 
credible.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007) (where a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination that is medical in nature and is 
capable of lay observation).  However, the veteran's 
assertions regarding in-service incurrence of chloracne are 
not probative given that he did not receive medical treatment 
for this condition in service and his separation examination 
was negative for any skin abnormalities.

Nor are the veteran's assertions probative to the extent that 
he relates his current chloracne diagnosis to his active 
service.  As a lay person, the veteran is not competent to 
opine as to medical etiology or to render medical opinions. 
Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his 
assertions as to medical diagnosis, causation, or etiology, 
absent corroboration by objective medical evidence and 
opinions, lack sufficient probative value to establish a 
nexus between his current diagnosis of chloracne and his time 
in service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the 
Board). 

In sum, the weight of the credible evidence demonstrates that 
the veteran's chloracne first manifested many years after his 
period of active service and is not related to his active 
service or to any incident therein.  As the preponderance of 
the evidence is against the appellant's claim for service 
connection for chloracne, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2006 and a 
rating decision in July 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2007 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for chloracne, to include as secondary to 
herbicide exposure, is denied.


REMAND

Additional development is needed prior to the Board's 
adjudication of the veteran's claim for service connection 
for a low back disability (degenerative disc disease of the 
lumbar spine).

The veteran contends that he injured his lower back during a 
series of helicopter "hard landings or crashes" that he 
experienced in service.  Specifically, the veteran has 
reported three incidents, the first of which occurred in 
April or May 1964, when his helicopter lost power during a 
war games exercise in the Mojave Desert.  Then, on two 
separate occasions in November or December 1964 and in July 
or August 1965, the veteran's helicopter was reportedly 
forced to make hard landings during missions to rescue 
wounded soldiers in Vietnam.  

The veteran's service personnel records reflect that after 
entering service in July 1963, he was stationed at Fort Hood, 
Texas until October 1965, when he was deployed for twelve 
months to Vietnam and assigned to the 57th Medical 
Detachment.  The veteran's military occupational specialty 
was a helicopter mechanic.  Service personnel records show 
that his unit participated in multiple rescue helicopter 
operations in support of tactical air operations during his 
assignment.  However, the veteran received no combat awards 
or other indicia of combat service, and the character and 
circumstances of his duties do not necessarily indicate 
combat service.

The veteran's service medical records are void of any 
complaints, diagnoses, or treatment of low back problems.  
His separation examination dated in June 1966 did not reveal 
any back abnormalities.  Nevertheless, the veteran claims 
that after his military discharge, he developed progressively 
worsening low back pain, which ultimately forced him to 
resign from his civilian position as a law enforcement 
officer in June 1994.  The veteran denies suffering any back 
injuries while working as a law enforcement officer or on any 
other occasion since leaving service.  The veteran's post-
service medical records reflect that he underwent lumbar 
laminectomies in 1984 and June 1995, and thereafter had 
multiple lumbar discectomies and fusions in August 2001, 
August 2003, and July 2006.  Additionally, his Social 
Security records indicate that he was awarded full-time 
disability compensation, effective May 1999, for degenerative 
disc disease of the lumbar spine, post-traumatic lumbar disc 
disease, post-traumatic stress disorder, and a pain disorder.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  

In this case, the veteran has not yet been afforded a VA 
examination in support of his claim for service connection 
for a low back disability.  Given the veteran's detailed 
account of multiple low back injuries in service and his 
lengthy history of post-service treatment for degenerative 
disc disease of the lumbar spine and related low back 
problems, the Board finds that the veteran should be provided 
a VA examination to address the etiology of his currently 
diagnosed low back disability.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
ascertaining the etiology of his currently 
diagnosed low back disability.  The claims 
folder should be made available to and 
reviewed by the examiner, and the 
examination report should reflect that the 
claims folder was reviewed.  The examiner 
should provide an opinion as to whether it 
is as likely as not (50 percent 
probability or greater) that the veteran's 
currently diagnosed low back disability 
(degenerative disc disease of the lumbar 
spine) is etiologically related to his 
period of active service, including the 
three helicopter crashes/hard landings 
that the veteran reportedly experienced in 
the Mohave Desert (in April/May 1964) and 
in Vietnam (in November/December 1964 and 
July/August 1965).  A rationale for the 
opinion must be provided.  The examiner 
should reconcile the opinion with all 
other clinical evidence of record.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


